 Case 8:20-cv-03099-MSS-JSS Document 1 Filed 12/29/20 Page 1 of 12 PageID 1




                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                                  TAMPA DIVISION

                                         CASE NO.:

ASLER PHILIPPE,

       Plaintiff,

v.

OVATION BISTRO & BAR,
WINTER HAVEN, LLC
A Florida Limited Liability Company

      Defendant.
_____________________________________/

                    COMPLAINT AND DEMAND FOR JURY TRIAL

       Plaintiff, ASLER PHILIPPE (“PHILIPPE” or “Plaintiff”), by and through undersigned

counsel, files this Complaint against Defendant, OVATION BISTRO & BAR, WINTER

HAVEN, LLC, a Florida Limited Liability Company (“OB” or “Defendant”) and states as

follows:

                                  NATURE OF THE SUIT

           1.   This action is brought under the Fair Labor Standards Act (“FLSA”) and

 Florida’s Whistleblower Act, at Section 448.102(3), Florida Statutes (“FWA”) to recover from

 Defendant unpaid overtime compensation, back pay, front pay, liquidated damages, declaratory

 relief, reasonable attorneys’ fees and costs, punitive damages, and any other damages permitted

 by law.



                             PARTIES, JURISDICTION, AND VENUE
 Case 8:20-cv-03099-MSS-JSS Document 1 Filed 12/29/20 Page 2 of 12 PageID 2




        2.     Plaintiff was an employee who performed Cook and Dishwasher services on

behalf of Defendant in Polk County, Florida.

        3.     Defendant is a Florida Limited Liability Company located in Polk County,

Florida and which at all times relevant, performed work in Polk County, Florida.

        4.     Jurisdiction in this Court is proper as the claims are brought pursuant to the Fair

Labor Standards Act, as amended (29 U.S.C. § 201, et seq., hereinafter called the “FLSA”) as to

the federal claims, and this court has supplemental jurisdiction over the FWA claims as they

arise out of a continuing series of illegal activities committed by Defendant and involving

Plaintiff’s employment.

        5.     Venue is proper in this Court, as the illegal conduct complained of and the

resultant injury occurred in Polk County, Florida.

                               FLSA AND FWA COVERAGE

       6.      At all times material hereto, Defendant was, and continues to be an “employer”

within the meaning of 29 U.S.C. § 203(d).

       7.      At all times material hereto, Plaintiff was an “employee” within the meaning of

the FLSA.

       8.      At all times material hereto, Defendant was Plaintiff’s “employer” within the

meaning of the FLSA.

       9.      At all times material hereto, Defendant was, and continues to be, an “enterprise

engaged in commerce” or in the production of goods for commerce within the meaning of § 3

(s)(1) of the Act, in that, said enterprise has employees engaged in commerce or in the

production of goods for commerce, or employees handling, selling, or otherwise working on
 Case 8:20-cv-03099-MSS-JSS Document 1 Filed 12/29/20 Page 3 of 12 PageID 3




goods or materials that have been moved in or produced for commerce by any person.

       10.     Based upon information and belief, the annual and gross revenue of Defendant

was in excess of $500,000.00 per annum during the all times relevant.

       11.     At all times material hereto, Defendant had two (2) or more employees handling,

selling, or otherwise working on goods or materials that had been moved in or produced for

commerce, such as food, drinks, and restaurant equipment.

       12.     At all times material hereto, the work performed by Plaintiff was directly

essential to the business performed by Defendant in that Defendant could not operate its business

without Cook/Dishwashers like Plaintiff.

       13.     Defendant, at all times material to this Complaint, employed in excess of ten (10)

or more employees during Plaintiff’s employment, and is a covered employer as defined by

FWA.

                                  STATEMENT OF FACTS

       14.    Defendant, OB, operates a restaurant business.

        15.    Plaintiff worked as a non-exempt Cook and Dishwasher for Defendant from

December 13, 2018, until his unlawful termination on January 8, 2019.

       16.     Plaintiff performed non-exempt duties for Defendant and was therefore entitled

to be compensated for overtime work.

       17.     At various times material hereto, Plaintiff worked for Defendant in excess of

forty (40) hours within a work week.

       18.     Plaintiff was not exempt from overtime under the FLSA and should have been

paid his full and proper overtime compensation.
 Case 8:20-cv-03099-MSS-JSS Document 1 Filed 12/29/20 Page 4 of 12 PageID 4




        19.     Throughout Plaintiff’s employment, he regularly worked in excess of forty (40)

hours per week but was not paid time-and-a-half for all hours worked per week in excess of

forty (40).

       20.      Plaintiff had no authority to hire or fire employees of OB.

       21.      Plaintiff had no authority to discipline employees of OB.

       22.      Plaintiff had no authority to determine the schedules to be worked by any

employees of OB, or to change their schedules.

       23.      Plaintiff had no authority to set rates of pay for other employees or agents of OB.

       24.      Plaintiff had no input into performance reviews of other employees or agents of

OB.

       25.      Plaintiff was always closely monitored by OB’s managers and supervisors.

       26.      Plaintiff followed procedures established by OB and did exactly as he was

instructed to do.

       27.      Throughout Plaintiff’s employment, Defendant regularly required Plaintiff to

work in excess of forty (40) hours per week.

       28.      From May 2018 until December 2018, Defendant unlawfully paid Plaintiff a

reduced rate of $8.00 per hour for all overtime hours worked.

       29.      Plaintiff regularly worked between forty (40) and fifty (50) or more hours per

workweek for Defendant.

       30.      Defendant failed to pay Plaintiff full and proper overtime compensation for all

hours worked over forty (40) per week during the relevant limitations period.

       31.      When Plaintiff worked more than forty (40) hours in each work week, Defendant
 Case 8:20-cv-03099-MSS-JSS Document 1 Filed 12/29/20 Page 5 of 12 PageID 5




failed to properly pay him for overtime hours worked.

       32.      At all times relevant, Defendant failed to keep and maintain accurate records of

all hours worked by Plaintiff.

       33.      Throughout his tenure, Plaintiff objected to Manager, Joe, about Defendant’s

illegal pay practices and requested to be paid his overtime hours at the appropriate rate.

        34.     Pursuant to the FLSA, Plaintiff’s above-noted objections were “protected

activity.” See 29 U.S.C. § 215(a)(3).

        35.     Additionally, objections to the foregoing illegal pay practices also constitute

protected activity pursuant to Section 448.102(3), Florida Statutes.

        36.     Defendant dismissed Plaintiff’s objections and refused to pay him the money he

is owed.

        37.     On January 8, 2019, Plaintiff noticed that Ovation failed to pay Plaintiff at all for

the work he had done the previous week.

        38.     That day, Plaintiff contacted Kitchen Manager, Sebian, and objected to

Defendant’s failure to pay him. Sebian contacted Joe and relayed Plaintiff’s objections.

        39.     Instead of paying Plaintiff for the hours he worked, Joe cut Plaintiff a personal

check for $100, far less than the money he was owed.

        40.     When Plaintiff objected once more, Joe berated and insulted Plaintiff, and

terminated his employment effective immediately.

        41.     Defendant terminated Plaintiff’s employment because Plaintiff objected to

Defendant’s non-payment and/or underpayment of an overtime premium under the FLSA.
Case 8:20-cv-03099-MSS-JSS Document 1 Filed 12/29/20 Page 6 of 12 PageID 6




       42.     Under Florida law, terminating an employee for objecting to a violation of law,

rule, or regulation, or the employee’s reasonable belief that said conduct violates same, is a

violation of the FWA. See Aery v. Wallace Lincoln–Mercury, LLC, 118 So.3d 904, 916 (Fla.

4th DCA 2013) (To establish a violation of the Florida Whistleblower law, an employee must

establish that: (1) he objected to or refused to participate in an illegal activity, policy, or

practice, or what he reasonably believed to be illegal; (2) he suffered an adverse employment

action; and (3) the adverse employment action was causally linked to his objection or refusal).

All of the above elements are met here.

       43.     There is an extremely close temporal proximity/nexus between Plaintiff asserting

his objections to Defendant’s illegal pay practices and, and his termination.

       44.     Plaintiff has been damaged as a result of Defendant’s retaliation and termination

of his employment.

       45.     As a result of Defendant’s unlawful and retaliatory termination of his

employment, Plaintiff has suffered severe financial loss.

       46.     Furthermore, Plaintiff should have been compensated at the rate of one and one-

half times Plaintiff’s regular rate for all hours that Plaintiff worked in excess of forty (40) hours

per week, as required by the FLSA, throughout his employment.

       47.     Defendant violated Title 29 U.S.C. §207 in that:

                (a) Plaintiff worked in excess of forty (40) hours in one or more

                     workweeks for his period of employment with Defendant.

                (b) No payments or provisions for payment, or insufficient payments or

                     provisions for payment, have been made by Defendant to properly
Case 8:20-cv-03099-MSS-JSS Document 1 Filed 12/29/20 Page 7 of 12 PageID 7




                    compensate Plaintiff at the statutory rate of one and one-half times

                    Plaintiff’s regular rate for all hours worked in excess of forty (40)

                    hours per work week, as provided by the FLSA; and

                (c) Defendant failed to maintain proper time records as mandated by the

                    FLSA.

       48.     Prior to violating the FLSA, Defendant did not consult with an attorney to

evaluate whether Plaintiff’s actual job duties and pay structure rendered him exempt from

recovering payment for all overtime worked under the FLSA.

       49.     Prior to violating the FLSA, Defendant did not consult with the DOL to evaluate

whether Plaintiff’s actual job duties and pay structure rendered him exempt from recovering

payment for all overtime worked under the FLSA.

       50.     Prior to violating the FLSA, Defendant did not consult with an accountant to

evaluate whether Plaintiff’s actual job duties and pay structure rendered him exempt from

recovering payment for all overtime worked under the FLSA.

       51.     Based on the allegations above, Plaintiff is entitled to liquidated damages, as

Defendant has no objective or subjective good faith belief that its pay practices followed in

compliance with the FLSA.

       52.     Plaintiff has retained the law firm of RICHARD CELLER LEGAL, P.A. to

represent him in the litigation and has agreed to pay the firm a reasonable fee for its services.

                                    COUNT I
             VIOLATION OF 29 U.S.C. § 207 OVERTIME COMPENSATION

       53.     Plaintiff reincorporates and re-alleges paragraphs 1 through 52, above, as though

fully set forth herein, and further alleges as follows:
 Case 8:20-cv-03099-MSS-JSS Document 1 Filed 12/29/20 Page 8 of 12 PageID 8




        54.     Plaintiff is entitled to be paid time-and-one-half his regular rate of pay for each

hour worked in excess of forty (40) per work week.

        55.     During Plaintiff’s employment with Defendant, Plaintiff regularly worked

overtime hours, but was not paid full and proper time-and-one-half compensation for all hours

worked.

        56.     Plaintiff was not an exempt employee as defined by the FLSA, regardless of

Defendant’s subjective beliefs or misclassification.

        57.     As a result of Defendant’s intentional, willful, and unlawful acts in refusing to

pay Plaintiff time and one half him regular rate of pay for each hour worked in excess of forty

(40) per work week in one or more work weeks, Plaintiff has suffered damages plus incurring

reasonable attorneys’ fees and costs.

        58.     As a result of Defendant’s willful violation of the FLSA, Plaintiff is entitled to

liquidated damages.

       WHEREFORE, Plaintiff respectfully requests that judgment be entered in him favor

against Defendant, and that this Court:

               a.     Declare, pursuant to the FLSA, that the acts and practices complained of

                      herein are in violation of the maximum hour provisions of the FLSA;

               b.     Award Plaintiff overtime compensation in the amount due to him for time

                      worked in excess of forty (40) hours per work week;

               c.     Award Plaintiff liquidated damages in an amount equal to the overtime

                      award;

               d.     Award Plaintiff reasonable attorneys’ fees and costs and expenses of the
Case 8:20-cv-03099-MSS-JSS Document 1 Filed 12/29/20 Page 9 of 12 PageID 9




                         litigation pursuant to 29 U.S.C. §216(b);

               e.        Award Plaintiff pre-judgment interest; and

               f.        Order any other and further relief that this Court deems just and proper.

                              COUNT II
         UNLAWFUL RETALIATION IN VIOLATION OF 29 U.S.C. § 215(a)(3)

        59.     Plaintiff reincorporates and re-alleges Paragraphs 1 through 52, above, as though

set forth fully herein, and further alleges as follows:

        60.     Plaintiff objected to Defendant’s illegal pay practices throughout his

employment and on January 8, 2019, and asserted violations of the FLSA.

        61.     On January 8, 2019, Defendant illegally terminated Plaintiff from his

employment in violation of 29 U.S.C. § 215(a)(3).

        62.     Plaintiff was terminated for no other reason than his objections to Defendant’s

illegal pay practices.

        63.     As a result of Defendant’s intentional, willful, and unlawful actions, Plaintiff has

suffered damages, including but not limited to lost wages, lost benefits, lost employment status,

as well as humiliation, pain and suffering, and other monetary and non-monetary losses.

        64.     The retaliatory firing provision of the FLSA states that “it shall be unlawful for

any person ... to discharge or in any other manner discriminate against an employee because

such employee has filed any complaint ... under or related to this [Act].” 29 U.S.C. § 215(a)(3).

        65.     In EEOC v. White and Son Enterprises, 881 F.2d 1006, 1011 (11th Cir. 1989),

the Court held that “Congress sought to secure compliance with the substantive provisions of

the labor statute by having ‘employees seeking to vindicate rights claimed to have been denied,’

and lodge complaints or supply information to officials regarding allegedly substandard
Case 8:20-cv-03099-MSS-JSS Document 1 Filed 12/29/20 Page 10 of 12 PageID 10




employment practices and conditions. The anti-retaliation provision of the FLSA was designed

to prevent fear of economic retaliation by an employer against an employee who chose to voice

such a grievance.” (citing to Mitchell v. Robert DeMario Jewelry, Inc., 361 U.S. 288, 292

(1960)).

       WHEREFORE, Plaintiff respectfully requests that judgment be entered in his favor

against Defendant:

                   a. Declaring, pursuant to 29 U.S.C. §215(a)(3), that the acts and practices

                   complained of herein are in violation of the FLSA;

                   b. Awarding Plaintiff lost/back wages since the date of his termination;

                   c. Awarding Plaintiff liquidated damages in an amount equal to the back

                   wages award;

                   d. Awarding Plaintiff reasonable attorney’s fees and costs and expenses of

                   the litigation pursuant to 29 U.S.C. §216(b);

                   e. Awarding Plaintiff pre-judgment interest;

                   f. Ordering any other further relief the Court deems just and proper.

                               COUNT III
           UNLAWFUL RETALIATION IN VIOLATION OF Fla. Stat. §448.102(3)

        66.     Plaintiff realleges and incorporates all allegations contained within Paragraphs 1-52

of the Complaint as if fully set forth herein.

        67.     In January 8, 2019, Defendant illegally terminated Plaintiff from his employment in

violation of Section 448.102 (3), Florida Statutes.
Case 8:20-cv-03099-MSS-JSS Document 1 Filed 12/29/20 Page 11 of 12 PageID 11




        68.     Plaintiff’s employment was terminated for no reason other than Plaintiff objecting

to illegal activity, or what he reasonably believed to be illegal activity in violation of Section

448.102(3), Florida Statutes.

        69.     Plaintiff objected to a violation of a law, or what he reasonably believed to be a

violation of law, and was terminated as a direct result of same, which constitutes a violation of the

FWA.

        70.     As a result of Defendant’s intentional, willful and unlawful actions, Plaintiff has

suffered damages, including but not limited to lost wages, lost benefits, lost employment status, as

well as humiliation, pain and suffering and other monetary and non-monetary losses.

       WHEREFORE, Plaintiff requests a judgment in his favor and against Defendant for his

actual and compensatory damages, including, but not limited to, front pay, back pay, and emotional

distress damages, as well as his costs and attorneys’ fees, declaratory and injunctive relief and such

other relief deemed proper by this Court.




                  THE REMAINDER OF THIS PAGE IS INTENTIONALLY BLANK




                                         JURY DEMAND

               Plaintiff demands trial by jury on all issues so triable as a matter of right by jury.
Case 8:20-cv-03099-MSS-JSS Document 1 Filed 12/29/20 Page 12 of 12 PageID 12




     Dated this 29th day of December 2020.

                                             Respectfully submitted,

                                             /s/ Alexander T. Harne
                                             Alexander T. Harne, Esq.
                                             Florida Bar No. 126932
                                             RICHARD CELLER LEGAL, P.A.
                                             10368 West State Road 84, Suite 103
                                             Davie, Florida 33324
                                             Telephone: (866) 344-9243
                                             Facsimile: (954) 337-2771
                                             E-mail: aharne@floridaovertimelawyer.com

                                             Counsel for Plaintiff
